NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2107-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

VAUGHN SIMMONS,

     Defendant-Appellant.
__________________________

                   Argued January 12, 2022 – Decided March 3, 2022

                   Before Judges Hoffman, Whipple, and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Essex County, Indictment No. 10-06-
                   1540.

                   Scott M. Welfel, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Scott M. Welfel, of counsel
                   and on the brief).

                   Hannah F. Kurt, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens, II, Acting
                   Essex County Prosecutor, attorney; Hannah F. Kurt, of
                   counsel and on the brief).
PER CURIAM

     Defendant Vaughn Simmons appeals from a December 23, 2019

judgment of conviction after a second remand for resentencing to address the

imposition of consecutive sentences.    We are constrained to remand for

resentencing once more.

     On appeal, defendant argues the following points:

           POINT I

           BECAUSE     THE   SENTENCING     COURT'S
           JUSTIFICATION FOR IMPOSING THE CERTAIN
           PERSONS    SENTENCE   TO    BE   SERVED
           CONSECUTIVELY WAS ALREADY REJECTED
           BY THIS COURT IN THE PREVIOUS APPEAL,
           AND BECAUSE THE "NO FREE CRIMES"
           GUIDELINE CAN NEVER BY ITSELF SUPPORT A
           CONSEC[UT]IVE SENTENCE, THIS COURT
           SHOULD REVERSE AND DIRECT THE TRIAL
           COURT    TO    IMPOSE   THE    SENTENCE
           CONCURRENTLY      TO    THE     ROBBERY
           SENTENCE.

           A. The Sentencing Court's Justification For Running
           The Certain Persons Offense Consecutive Was
           Already Ruled Inadequate By This Court In Its Order
           Remanding The Case After The Previous Appeal.

           B. The Certain Persons Statute Would Not Be
           Rendered Meaningless By A Concurrent Sentence.

           C. Yarbough's "No Free Crimes" Guideline Can Never
           Justify Imposition Of A Consecutive Sentence Where

                                                                     A-2107-19
                                    2
            All Five "Facts Relating To The Crimes" Point
            Toward A Concurrent Sentence.

            D. This Court Should Reverse And Remand, Directing
            The Trial Court To Impose The Certain Persons
            Sentence Concurrently To The Robbery Sentence.

      The facts relating to defendant's conviction were discussed in detail in

State v. Simmons, No. A-4938-12 (App. Div. Feb. 11, 2016) (slip op.) and

need not be repeated fully here except to address the imposition of sentence.

In 2010, an Essex County grand jury indicted defendant on eight counts, four

for a December 3, 2009, robbery and four for a December 5, 2009, robbery,

collectively Indictment No. 10-6-1539-I. The counts were severed for trial for

the two robberies, and for second-degree unlawful possession of a firearm by a

person convicted of certain crimes, N.J.S.A. 2C:39-7(b), under the separate

Indictment No. 10-6-1540-I.

      On December 14, 2011, under Indictment No. 10-6-1539-I, a jury

convicted defendant of four counts for the December 3 robbery, which

included unlawful possession of a handgun under N.J.S.A. 2C:39-5(b).

Following this conviction and in a separate trial before the same jury, the State

presented evidence of defendant's prior conviction, which rendered defendant a

certain person under N.J.S.A. 2C:39-7(b). The jury convicted defendant of the

certain persons offense.

                                                                          A-2107-19
                                      3
      The court sentenced defendant on February 3, 2012. The court imposed

an aggregate thirty-year sentence with twenty-two and a half years of parole

ineligibility.   This sentence included twenty years with eighty-five percent

parole ineligibility under the No Early Release Act, N.J.S.A. 2C:43-7.2, with

counts two and four merged into count one, and ten years for count three for

possession, to run concurrently. It also included ten years with five years of

parole ineligibility for count one for certain persons under the separate

indictment, to run consecutively. See Simmons, slip op. at 19-20.

      Defendant appealed. We affirmed the convictions and the sentence, but

remanded on the certain persons sentence running consecutive to the robbery

sentence "because the trial court failed to explain the reasons for imposing a

consecutive sentence." Ibid.

     On April 25, 2016, the same judge resentenced defendant on remand with

further explanation for the consecutive sentences.

             [The court] ran the possession of a weapon concurrent
             to the first-degree robbery because the weapon was
             used in the robbery and it should run concurrent.
             However, a certain person is a separate and distinct
             offense apart from possession of a weapon. Its own
             distinctive element of having a previous conviction, a
             felony conviction, which would not allow a person to
             have a gun. And that being a separate crime, pursuant



                                                                       A-2107-19
                                      4
             to State versus Yarbough, 1 separate crime, separate
             instances deserve consecutive sentences which is why
             [the court] imposed it.

The court continued, explaining that it considered defendant's prior record of

theft, robbery, and carjacking. It concluded with "under the circumstances and

based upon [defendant's] prior record and the fact that certain persons is a

separate and distinct crime apart from possession of a weapon, [the court] ran

it consecutive and . . . think[s its] reason speaks for itself," and reasoned that

the imposed sentence was still less than the extended discretionary persistent

offender term, it could have imposed.

       On the accompanying judgment of conviction, the court added that

             [p]ursuant to State v. Yarbough, "there can be no free
             crimes in a system for which the punishment shall fit
             the crime." Running the sentence concurrently would
             render meaningless the certain person offense.
             Furthermore, the Legislature has a clear intent to
             specifically deter those who have a criminal history
             from possessing guns.

The court found the same three aggravating factors and no mitigating factors.

On August 18, 2016, the court amended the judgment of conviction to reflect

no prior service credits. Defendant appealed again.




1
    State v. Yarbough, 100 N.J. 627 (1985).
                                                                           A-2107-19
                                        5
      On May 3, 2017, defendant requested another remand during a

Sentencing Oral Arguments hearing (SOA). He contended that the court's

reasoning that his prior record, the fact that the certain persons offense was a

separate crime, and the court's decision not to impose a longer discretionary

extended term, did not provide the required Yarbough explanation or analysis

for imposing consecutive terms.

      We reversed and remanded because "the court did not provide adequate

findings to support imposition of consecutive terms." State v. Simmons, No.

A-5166-15 (App. Div. May 3, 2017).

      A different judge heard arguments for resentencing on remand, on March

2, 2018. The parties agreed that consecutive sentences were not mandatory

under the statute. Defendant argued against consecutive sentences for several

reasons: the sentence is not meaningless if concurrent because of its difference

in parole ineligibility; the Yarbough factors 3A-D do not apply; and a court

cannot impose consecutive sentences just because it did not impose an

extended term.

      The court outlined Yarbough's "no free crimes" guideline, factors 3A-E,

and procedural guidelines two, four, five, and six and found that for "3A, the

crimes and their objectives were predominantly independent of each other.


                                                                         A-2107-19
                                      6
This could be argued both ways, but if the possession of the gun was to fulfill

the robbery, then it would be the same." It did not find factors 3B-E. Without

further elaborating on 3A, the court continued to the "no free crimes" prong

concluding that running the sentences concurrently would make the certain

persons conviction "essentially . . . moot" here. Thus, the court concluded that

consecutive sentences were appropriate. Without referencing the facts, the

court resentenced with consecutive sentences. Defendant again appealed.

      At the February 8, 2021 SOA hearing, defendant asked us to reverse and

direct concurrent sentences, rather than reverse and remand for resentencing.

We transferred the matter to plenary calendar and ordered a full briefing.

      Defendant argues that the 2018 resentencing decision provides the same

reasons for consecutive sentencing that we rejected as inadequate in the 2016

opinion.   He adds that the certain persons statute would not be made

meaningless by a concurrent sentence. Defendant further argues that the court

only used "no free crimes" to support consecutive sentences, which should

never independently support consecutive sentences. Defendant again asks us

to reverse and remand but to direct the trial court to impose the certain persons

sentence concurrently to the robbery sentence because of the history of




                                                                             A-2107-19
                                      7
resentencing and because the facts here could not support a consecutive

sentence.

      We use a deferential standard to review a trial court's sentencing

decision. State v. Fuentes, 217 N.J. 57, 70 (2014). Sentencing can involve

statutory interpretation and implementation of a sentencing provision in a

legislative scheme, which requires de novo review for a question of law. State

ex rel. K.O., 217 N.J. 83, 91-93 (2014). Generally, a review court will remand

for resentencing when the trial court has not provided adequate reasoning for

its sentence. State v. Kromphold, 162 N.J. 345, 355 (2000).

      N.J.S.A. 2C:44-5(a) provides, in pertinent part, that "multiple sentences

shall run concurrently or consecutively as the court determines at the time of

sentence . . . ." Although there are no statutory rules for imposing consecutive

sentences, the Court set forth guidelines in Yarbough. See State v. Carey, 168

N.J. 413, 427 (2001).

            (1) [T]here can be no free crimes in a system for
            which the punishment shall fit the crime;

            (2) the reasons for imposing either a consecutive or
            concurrent sentence should be separately stated in the
            sentencing decision;

            (3) some reasons to be considered by the sentencing
            court should include facts relating to the crimes,
            including whether or not:

                                                                         A-2107-19
                                      8
                 (a) the crimes and their objectives were
                 predominantly independent of each other;

                 (b) the crimes involved separate acts of violence
                 or threats of violence;

                 (c) the crimes were committed at different times
                 or separate places, rather than being committed
                 so closely in time and place as to indicate a
                 single period of aberrant behavior;

                 (d) any of the crimes involved multiple victims;

                 (e) the convictions for which the sentences are
                 to be imposed are numerous;

           (4) there should be no double counting of aggravating
           factors;

           (5) successive terms for the same offense should not
           ordinarily be equal to the punishment for the first
           offense; and

           (6) there should be an overall outer limit on the
           cumulation of consecutive sentences for multiple
           offenses not to exceed the sum of the longest terms
           (including an extended term, if eligible) that could be
           imposed for the two most serious offenses.

           [Yarbough, 100 N.J. at 643-44.]

     Under the first Yarbough guideline, "there can be no free crimes in a

system for which the punishment shall fit the crime." Id. at 643. The Court

never intended an interpretation where any concurrent sentence would be a


                                                                     A-2107-19
                                    9
free crime nor for the elimination of concurrent sentences. "No free crimes" is

always present in convictions for more than one offense, so it cannot stand

alone to support consecutive sentences. Otherwise, every sentence would be

presumed as consecutive, which is not the statutory framework.

      A sentencing court applies the five factors in the third guideline

qualitatively, not quantitatively. Carey, 168 N.J. at 427. Thus, a court may

impose consecutive sentences "even though a majority of the Yarbough factors

support concurrent sentences." Id. at 427-28. In fact, courts have imposed

consecutive sentences with one factor. See State v. Molina, 168 N.J. 436, 442-

43 (2001) (multiple-victims factor). Concurrent sentences are not mandated

even where offenses are connected by a "unity of specific purpose," are

somewhat interdependent, and occur within a short period. State v. Swint, 328

N.J. Super. 236, 264 (App. Div. 2000). The Swint court did consider the "no

free crimes" guideline and whether there were separate acts of violence, even

though the offenses were not predominantly independent. See ibid.

      The 2018 sentencing court did apply a Yarbough analysis, discussing

factor 3A, not finding factors 3B-E, finding there shall be "no free crimes,"

and acknowledging legislative purpose, noting how concurrent sentences

would be meaningless for offenses like first-degree robbery, but not for


                                                                        A-2107-19
                                    10
offenses like second-degree possession and certain persons.             The court

reimposed the consecutive sentence, noting how otherwise the statute would be

moot, but did not explicitly state that it relied on "no free crimes" or the crimes

being separate offenses with distinct elements.

      However, the trial court's reasons did not clarify whether the court also

applied factor 3A, so the court does not indicate if it even relied only on a

separate and distinct offense reasoning.          Regardless of how it applies

Yarbough guidelines and factors, the court must expressly and separately state

its reasons for imposing consecutive sentences, so an appellate court may

review sentencing for valid use of discretion. See State v. Miller (Miller II),

205 N.J. 109, 129 (2011); State v. Miller (Miller I), 108 N.J. 112, 122 (1987).

In a proper Yarbough sentencing assessment, the court shall also provide "[a]n

explicit statement, explaining the overall fairness of a sentence imposed on a

defendant for multiple offenses in a single proceeding or in multiple

sentencing proceedings . . . ." State v. Torres, 246 N.J. 246, 268 (2021). If,

however, "the facts and circumstances leave little doubt as to the propriety of

the sentence imposed," an appellate court may affirm a consecutive sentence

that had "not carefully articulate[d]" reasons. State v. Jang, 359 N.J. Super.

85, 97-98 (App. Div. 2003).


                                                                            A-2107-19
                                      11
      While "mere identification of Yarbough factors" is insufficient to

complete the analysis, Torres 246 N.J. at 268, it is still necessary. The current

record is inadequate because it does not affirmatively state whether the court

applied 3A. Such an unclear analysis cannot meet the requirements of Miller

for an adequate record for the appellate court to review abuse of discretion.

See (Miller II), 205 N.J. at 129; (Miller I), 108 N.J. at 122.

      We reverse and remand for resentencing because the court did not

explain whether factor 3A applied, and if so, the weight it was given. On

remand, the court shall identify whether 3A applies, and also include

comparisons to the factual record of this case, and provide "[a]n explicit

statement, explaining the overall fairness of a sentence imposed on a

defendant" pursuant to Torres, 246 N.J. at 268.

      Defendant's additional arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Reversed and remanded for resentencing. We do not retain jurisdiction.




                                                                          A-2107-19
                                      12